Citation Nr: 1121624	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for agoraphobia, anxiety, and depression.  The issue has been recharacterized for the reasons stated below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has anxiety, depression, and agoraphobia due to service.  VA treatment records contain diagnoses of psychiatric disorders including major depressive disorder, panic disorder with agoraphobia, schizophrenia, and history of alcohol abuse.  Given that the Veteran is a layperson and his claim should not be limited to his own non-expert characterization of his psychiatric disability, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  The VA treatment records also noted that the Veteran reported depression for the previous 20 years.  A March 1994 letter from Dr. Hodge of the Dallas County Mental Health and Mental Retardation Center indicates that the Veteran was treated for depression following completion of an alcohol program at VA with a diagnosis of major depression and the length of the disability unknown.

Moreover, an October 1982 service treatment record indicates that the Veteran asked to see a psychiatrist, and was diagnosed with anxiety.  A subsequent mental health consultation note indicated that the Veteran was AWOL due to binge drinking for several days, and admitted to daily alcohol use.  The diagnosis indicated that the Veteran's alcohol behavior was directly related to his anxiety associated with a possible Article 15 (i.e., disciplinary proceedings).  The Veteran was subsequently discharged under Chapter 13 (i.e., separation for unsatisfactory performance), with no psychological abnormalities noted on separation examination or medical report.

Given that there is evidence of a current psychiatric disorder, in-service psychiatric symptoms, reports indicating continuity of symptomatology, and a medical opinion expressing uncertainty as to the length of time the Veteran's psychiatric disability has existed, there is evidence of a current disability that may be associated with service and a VA examination is therefore warranted.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (Under the VCAA, VA must provide an examination when there is competent evidence of a disability that may be associated with service, but insufficient information to make a decision on the claim; the Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low).

While the Veteran's symptoms in service were reported in connection with with alcohol abuse, he is not claiming entitlement to service connection for his alcohol abuse and there is no clear medical determination in or after service that the Veteran's psychiatric disability is due to alcohol abuse.  Compare 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d) (an injury or disease incurred during active service shall not be deemed in the line of duty if it is the result of alcohol or drug abuse, including the use of illegal drugs) with Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (compensation possible for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination as to the etiology of any current psychiatric disorder.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first clearly identify all current psychiatric disabilities.  With respect to each diagnosed disability, the examiner should offer an opinion as to whether it is as least as likely as not (50 percent probability or more) that such disability is related to the Veteran's psychiatric symptoms or anything else in service.

The relationship between any current psychiatric disability and the Veteran's past alcohol abuse should be addressed.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion. 
 
If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

